Exhibit 10.1

05.14.14






LEASE AGREEMENT
LIBERTY PROPERTY LIMITED PARTNERSHIP
Landlord
AND
XRS CORPORATION
Tenant
AT
MINNETONKA CORPORATE CAMPUS II
12900 WHITEWATER DRIVE
MINNETONKA, MINNESOTA





i

--------------------------------------------------------------------------------



LEASE AGREEMENT
INDEX
§    Section                                                Page
1.Basic Lease Terms and Definitions    1
2.Premises    2
3.Use    2
4.Term; Possession    2
5.Rent; Taxes    2
6.Operating Expenses    2
7.Services    3
8.Insurance; Waivers; Indemnification    3
9.Maintenance and Repairs    4
10.Compliance    4
11.Signs    5
12.Alterations    5
13.Mechanics’ Liens    6
14.Right of Entry    6
15.Damage by Fire or Other Casualty    6
16.Condemnation    6
17.Quiet Enjoyment    6
18.Assignment and Subletting    6
19.Subordination; Mortgagee’s Rights    7
20.Tenant’s Certificate; Financial Information    7
21.Surrender    8
22.Defaults – Remedies    8
23.Tenant’s Authority    9
24.Liability of Landlord    9
25.Miscellaneous    10
26.Notices    10
27.Security Deposit; Letter of Credit    10
28.Initial Leasehold Improvements    11
29.Right of First Opportunity    12
30.Termination Option    12
31.Back-Up Generator    13
32.Extension Options    13


Additional Provisions:





i

--------------------------------------------------------------------------------

Exhibit 10.1

THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”) and XRS
CORPORATION, a corporation organized under the laws of Minnesota (“Tenant”), and
is dated as of the date on which this Lease has been fully executed by Landlord
and Tenant.




--------------------------------------------------------------------------------



1.Basic Lease Terms and Definitions.
(a)    Premises: Entire 3rd floor of building, as shown on Exhibit “A”,
consisting of 22,815 rentable square feet.
(b)    Building: 66,222 rentable square feet
        Address: 12900 Whitewater Drive, Minnetonka, Minnesota
(c)    Term: 91 months (plus any partial month from the Commencement Date until
the first day of the next full calendar month during the Term).
(d)    Commencement Date: January 1, 2015, subject to the provisions of
Section 28.
(e)    Expiration Date: The last day of the Term.
(f)    Minimum Annual Rent: Payable in monthly installments as follows:
Lease Year
Annual
Monthly
1
$273,780.00*
$22,815.00*
2
281,993.40
23,499.45
3
290,453.16
24,204.43
4
299,166.72
24,930.56
5
308,141.76
25,678.48
6
317,385.96
26,448.83
7
326,907.48
27,242.29
8 (7 months)
336,714.72
28,059.56



* The foregoing notwithstanding, Minimum Annual Rent, but not Operating Expense
payments, shall be abated for the first 7 full calendar months of the Term.
Should this Lease or Tenant’s right to possess the Premises be terminated on
account of a Tenant default, Landlord shall be entitled to recover from Tenant
(in addition to all other rights and remedies available to Landlord) the
unamortized portion of all abated Minimum Annual Rent, assuming the amount of
abated rent is fully amortized on a straight-line basis over months 8 through 91
of the Term. The Minimum Annual Rent abatement shall be disregarded for purposes
of calculating any management fee based on a percentage of rental revenues (so
that the management fee included in Operating Expenses is not reduced on account
of the abatement in Minimum Annual Rent).
(g)    Annual Operating Expenses: $200,772.00, payable in monthly installments
of $16,731.00, subject to adjustment as provided in this Lease.
(h)    Tenant’s Share: 34.45% (also see Definitions)
(i)    Use: General office and ancillary uses related thereto.
(j)    Security Deposit: $125,000 letter of credit, subject to reduction as
provided in Section 27.
(k)    Addresses For Notices:
Landlord:    Liberty Property Limited Partnership    Tenant:    Before the
Commencement Date:
10400 Viking Drive, Suite 130            965 Prairie Center Drive
Eden Prairie, MN 55344            Eden Prairie, MN 55344
Attention: Vice President/City Manager
On or after the Commencement Date: Premises


(l)    Guarantor: None.
(m)    Additional Defined Terms: See Rider 1 for the definitions of other
capitalized terms.

2

--------------------------------------------------------------------------------



(n)    Contents: The following are attached to and made a part of this Lease:
Rider 1 – Additional Definitions    Exhibits:    “A” – Plan showing Premises
“B” – Building Rules
“C” – Estoppel Certificate Form
“D” – Cleaning Schedule
“E” – Approved Plans


2.    Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the right in common with others to use the Common Areas.
Subject to any latent defects and the completion of the Initial Tenant
Improvements, Tenant accepts the Premises, Building and Common Areas “AS IS”,
without relying on any representation, covenant or warranty by Landlord other
than as expressly set forth in this Lease. Landlord and Tenant (a) acknowledge
that all square foot measurements are approximate and (b) stipulate and agree to
the rentable square footages set forth in Sections 1(a) and (b) above for all
purposes with respect to this Lease.
3.    Use. Tenant may occupy and use the Premises only for the Use specified in
Section l above. Tenant shall not permit any conduct or condition which may
endanger, disturb or otherwise unreasonably interfere with any other Building
occupant’s normal operations or with the management of the Building. Tenant may
use all Common Areas only for their intended purposes. Landlord shall have
exclusive control of all Common Areas at all times.
4.    Term; Possession. The Term of this Lease shall commence on the
Commencement Date and shall end on the Expiration Date, unless sooner terminated
in accordance with this Lease. If Landlord is delayed in delivering possession
of all or any portion of the Premises to Tenant as of the Commencement Date,
Tenant will take possession on the date Landlord delivers possession, which date
will then become the Commencement Date (and the Expiration Date will be extended
so that the length of the Term remains unaffected by such delay). Landlord shall
not be liable for any loss or damage to Tenant resulting from any delay in
delivering possession due to the holdover of any existing tenant or other
circumstances outside of Landlord’s reasonable control.
5.    Rent; Taxes. Tenant agrees to pay to Landlord, without demand, deduction
or offset, Minimum Annual Rent and Annual Operating Expenses for the Term.
Tenant shall pay the Monthly Rent, in advance, on the first day of each calendar
month during the Term, at Landlord’s address designated in Section 1 above
unless Landlord designates otherwise; provided that Monthly Rent for the first
full month (after expiration of any initial rental abatement period) shall be
paid at the signing of this Lease. If the Commencement Date is not the first day
of the month, the Monthly Rent for that partial month shall be apportioned on a
per diem basis and shall be paid on or before the Commencement Date. Tenant
shall pay Landlord a service and handling charge equal to 5% of any Rent not
paid within 5 days after the date due. Notwithstanding the foregoing, Landlord
will not assess the service and handling charge until Landlord has given written
notice of such late payment for the first late payment in any 12-month period
and after Tenant has not cured such late payment within 3 days from receipt of
such notice. No other notices will be required during the following 12 months
for the service and handling charge to be incurred. In addition, any Rent,
including such charge, not paid within 5 days after the due date will bear
interest at the Interest Rate from the date due to the date paid. If Landlord
fails to charge Tenant such service and handling charge and interest within 90
days of the due date relating to such charge, then Tenant shall not owe such
service and handling charge and interest. Tenant shall pay before delinquent all
taxes levied or assessed upon, measured by, or arising from: (a) the conduct of
Tenant’s business; (b) Tenant’s leasehold estate; or (c) Tenant’s property.
Additionally, Tenant shall pay to Landlord all sales, use, transaction
privilege, or other excise tax that may at any time be levied or imposed upon,
or measured by, any amount payable by Tenant under this Lease.
6.    Operating Expenses. The amount of the Annual Operating Expenses set forth
in Section 1(g) above represents Tenant’s Share of the estimated Operating
Expenses for the calendar year in which the Term commences. Landlord may adjust
such amount from time to time if the estimated Annual Operating Expenses
increase or decrease; Landlord may also invoice Tenant separately from time to
time (but not more than twice per year) for Tenant’s Share of any extraordinary
or unanticipated Operating Expenses. By April 30th of each year (and as soon as
practical after the expiration or termination of this Lease or, at Landlord’s
option, after a sale of the Property), Landlord shall provide Tenant with a
statement of Operating Expenses for the preceding calendar year or part thereof.
Within 30 days after delivery of the statement to Tenant, Landlord or Tenant
shall pay to the other the amount of any overpayment or deficiency then due from
one to the other or, at Landlord’s option, Landlord may credit Tenant’s account
for any overpayment. During the period that is 90 days following Tenant’s
receipt of Landlord’s annual reconciliation statement, and provided there then
exists no Event of Default on the part of Tenant, Tenant, its representatives
and/or accountants shall be entitled to examine in Landlord’s business office
all Landlord’s records reasonably necessary to determine the accuracy of
Landlord’s certification of the amount of Operating Expenses charged Tenant for
the calendar year that is the subject of Landlord’s annual reconciliation
statement. Any third party selected by Tenant to conduct said examination shall
be an independent certified public accountant approved in writing by Landlord
(the “Approved CPA”), which approval shall not be unreasonably withheld or
delayed. In no event

3

--------------------------------------------------------------------------------



shall such examination be conducted by any party being compensated on a
contingent fee or other basis which is scaled to the amount of the alleged
discrepancy, and in no event shall Tenant be entitled to withhold or delay
payment pending the results of such examination. Any examination shall be
conducted during regular business hours, after giving to Landlord at least 5
business days prior written notice. Landlord shall refund promptly to Tenant the
amount of the Operating Expenses paid by Tenant for such calendar year which
exceeds the amount for which Tenant actually is liable, as determined following
such examination (nothing herein shall be construed to prevent Landlord from
disputing the findings of Tenant’s examination). If the examination determines
that Tenant’s liability for Operating Expenses is more than the amount which
Landlord previously certified to Tenant for such calendar year, Tenant shall
promptly pay to Landlord (net of any fees paid by Tenant to the Approved CPA)
the amount of the Operating Expenses underpaid by Tenant, as determined
following such examination. Except as provided above, Tenant shall bear the
total cost of any examination performed by or for Tenant. Tenant shall keep, and
shall cause Tenant’s representatives and/or accountants to keep, the results of
such examination confidential. If Tenant does not give Landlord notice within 90
days after receiving Landlord’s statement that Tenant disagrees with the
statement and specifying the items and amounts in dispute, Tenant shall be
deemed to have waived the right to contest the statement. Landlord’s and
Tenant’s obligation to pay any overpayment or deficiency due the other pursuant
to this Section shall survive the expiration or termination of this Lease.
Notwithstanding any other provision of this Lease to the contrary, Landlord may,
in its reasonable discretion, determine from time to time the equitable method
of computing and allocating Operating Expenses, including the method of
allocating Operating Expenses to various types of space within the Building to
reflect any disparate levels of services provided to different types of space.
If the Building is not fully occupied during any period, Landlord may make a
reasonable adjustment based on occupancy in computing the Operating Expenses for
such period so that Operating Expenses are computed as though the Building had
been fully occupied. Landlord currently owns and operates the Building as a
unified 2-building campus with 12800 Whitewater Drive. Landlord will allocate
campus Operating Expenses for shared amenities, services or contracts between
the buildings in an equitable and reasonable manner.
7.    Services. Landlord will furnish the following services for the normal use
and occupancy of the Premises for general office purposes: (i) electricity,
(ii) heating and air conditioning in season during Normal Business Hours,
(iii) water, (iv) trash removal and janitorial services pursuant to the cleaning
schedule attached as Exhibit “D” and (v) such other services Landlord reasonably
determines are appropriate or necessary. If Tenant requests, and if Landlord is
able to furnish, services in addition to those identified above, including
heating or air conditioning outside of Normal Business Hours, Tenant shall pay
Landlord’s reasonable charge for such supplemental services (Landlord’s current
charge for overtime HVAC is $40 per hour). If because of Tenant’s density,
equipment or other Tenant circumstances, Tenant puts demands on the Building
Systems in excess of those of the typical office user in the Building, Landlord
may install supplemental equipment and meters at Tenant’s expense. Landlord
shall not be responsible or liable for any interruption in such services, nor
shall such interruption affect the continuation or validity of this Lease.
However, if the interruption in utilities (i) prevents Tenant from conducting
business in and from the Premises, (ii) continues for a period of 3 consecutive
business days, and (iii) resulted from Landlord’s gross negligence or willful
misconduct, then Monthly Rent will be abated during the period of time that, and
to the extent that, Tenant is unable to conduct business in and from the
Premises due to such interruption. Landlord shall use commercially reasonable
efforts to restore such services to the extent restoration is within Landlord’s
reasonable control. Landlord shall have the exclusive right to select, and to
change, the companies providing such services to the Building or Premises. Any
wiring, cabling or other equipment necessary to connect Tenant’s
telecommunications equipment shall be Tenant’s responsibility, and shall be
installed in a manner approved by Landlord. In the event Tenant’s consumption of
any utility or other service included in Operating Expenses is excessive when
compared with other occupants of the Property, Landlord may invoice Tenant
separately for, and Tenant shall pay on demand, the cost of Tenant’s excessive
consumption, as reasonably determined by Landlord. If Tenant is separately
charged for utilities or services, then the cost of providing such utilities or
services to Tenant or other tenants of the Building shall be excluded from
Operating Expenses.
8.    Insurance; Waivers; Indemnification.
(a)    Landlord shall maintain insurance against loss or damage to the Building
or the Property with coverage for perils as set forth under the “Causes of
Loss-Special Form” or equivalent property insurance policy in an amount equal to
the full insurable replacement cost of the Building including the Initial Tenant
Improvements (excluding coverage of Tenant’s personal property and any
Alterations by Tenant), and such other insurance, including rent loss coverage,
as Landlord may reasonably deem appropriate or as any Mortgagee may require.
(b)    Tenant, at its expense, shall keep in effect commercial general liability
insurance, including blanket contractual liability insurance, covering Tenant’s
use of the Property, with such coverages and limits of liability as Landlord may
reasonably require, but not less than a $1,000,000 combined single limit with a
$3,000,000 general aggregate limit (which general aggregate limit may be
satisfied by an umbrella liability policy) for bodily injury or property damage;
however, such limits shall not limit Tenant’s liability hereunder. The policy
shall name Landlord, Liberty Property Trust and any other associated or
affiliated entity as their interests may appear and at Landlord’s request, any
Mortgagee(s), as additional insureds, shall be written on an “occurrence”

4

--------------------------------------------------------------------------------



basis and not on a “claims made” basis and shall be endorsed to provide that it
is primary to and not contributory to any policies carried by Landlord and to
provide that it shall not be cancelable or reduced without at least 30 days
prior notice to Landlord. The insurer shall be authorized to issue such
insurance, licensed to do business and admitted in the state in which the
Property is located and rated at least A VII in the most current edition of
Best’s Insurance Reports. Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
prior to the date of each policy renewal, a certificate of insurance evidencing
such coverage.
(c)    Landlord and Tenant each waive, and release each other from and against,
all claims for recovery against the other for any loss or damage to the property
of such party arising out of fire or other casualty coverable by a standard
“Causes of Loss-Special Form” property insurance policy with, in the case of
Tenant, such endorsements and additional coverages as are considered good
business practice in Tenant’s business, even if such loss or damage shall be
brought about by the fault or negligence of the other party or its Agents;
provided, however, such waiver by Landlord shall not be effective with respect
to Tenant’s liability described in Sections 9(b) and 10(d) below. This waiver
and release is effective regardless of whether the releasing party actually
maintains the insurance described above in this subsection and is not limited to
the amount of insurance actually carried, or to the actual proceeds received
after a loss. Each party shall have its insurance company that issues its
property coverage waive any rights of subrogation, and shall have the insurance
company include an endorsement acknowledging this waiver, if necessary. Tenant
assumes all risk of damage of Tenant’s property within the Property, including
any loss or damage caused by water leakage, fire, windstorm, explosion, theft,
act of any other tenant, or other cause.
(d)    Tenant shall not be permitted to satisfy any of its insurance obligations
set forth in this Lease through any self-insurance or self-insured retention in
excess of $25,000.
(e)    Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including
reasonable fees of attorneys, investigators and experts) which may be asserted
against, imposed upon, or incurred by Landlord or its Agents and arising out of
or in connection with loss of life, personal injury or damage to property in or
about the Premises or arising out of the occupancy or use of the Property by
Tenant or its Agents or occasioned wholly or in part by any act or omission of
Tenant or its Agents, whether prior to, during or after the Term. Tenant’s
obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.
(f)    Subject to subsection (c) above and any express limitations in this Lease
on Landlord’s liability, and except to the extent caused by the negligence or
willful misconduct of Tenant or its Agents, Landlord will indemnify, defend, and
hold harmless Tenant from and against any and all claims, actions, damages,
liability and expense (including reasonable fees of attorneys, investigators and
experts) which may be asserted against, imposed upon, or incurred by Tenant and
arising out of or in connection with loss of life, personal injury or damage to
property in or about the Property to the extent occasioned wholly or in part by
any negligence or willful misconduct of Landlord or its Agents. Landlord’s
obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.
9.    Maintenance and Repairs.
(a)    Landlord shall Maintain the Building, including the Premises, the Common
Areas, the Building Systems and any other improvements owned by Landlord located
on the Property. If Tenant becomes aware of any condition that is Landlord’s
responsibility to repair, Tenant shall promptly notify Landlord of the
condition. Moreover, regardless of who bears responsibility for repair, Tenant
shall immediately notify Landlord if Tenant becomes aware of any areas of water
intrusion or mold growth in or about the Premises, provided that Landlord shall
be responsible for removing any mold not caused by Tenant.
(b)    Tenant at its sole expense shall keep the Premises in a neat and orderly
condition. Alterations, repairs and replacements to the Property, including the
Premises, made necessary because of Tenant’s Alterations or installations, any
use or circumstances special or particular to Tenant, or any act or omission of
Tenant or its Agents shall be made at the sole expense of Tenant to the extent
not covered by any applicable insurance proceeds paid to Landlord.
10.    Compliance.
(a)    Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to the Premises or Tenant’s use or occupancy. Tenant
will pay any taxes or other charges by any authority on Tenant’s property or
trade fixtures or relating to Tenant’s use of the Premises. Neither Tenant nor
its Agents shall use the Premises in any manner that under any Law would require
Landlord to make any Alteration to or in the Building or Common Areas (without
limiting the foregoing, Tenant shall

5

--------------------------------------------------------------------------------



not use the Premises in any manner that would cause the Premises or the Property
to be deemed a “place of public accommodation” under the ADA if such use would
require any such Alteration). Tenant shall be responsible for compliance with
the ADA, and any other Laws regarding accessibility, with respect to the
Premises. Landlord shall be responsible, at Landlord’s sole expense, for
correcting any noncompliance with Laws existing as of the date of this Lease.
(b)    Tenant will comply, and will cause its Agents to comply, with the
Building Rules. Landlord may adopt and Tenant shall comply with reasonable rules
and regulations to promote energy efficiency, sustainability and environmental
standards for the Property, as the same may be changed from time to time upon
reasonable notice to Tenant.
(c)    Tenant agrees not to do anything or fail to do anything inconsistent with
general office use which will increase the cost of Landlord’s insurance or which
will prevent Landlord from procuring policies (including public liability) from
companies and in a form satisfactory to Landlord. If any breach of the preceding
sentence by Tenant causes the rate of fire or other insurance to be increased,
Tenant shall pay the amount of such increase as additional Rent within 30 days
after being billed.
(d)    Tenant agrees that (i) no activity will be conducted on the Premises that
will use or produce any Hazardous Materials, except for activities which are
part of the ordinary course of Tenant’s business and are conducted in accordance
with all Environmental Laws (“Permitted Activities”); (ii) the Premises will not
be used for storage of any Hazardous Materials, except for materials used in the
Permitted Activities which are properly stored in a manner and location
complying with all Environmental Laws; (iii) no portion of the Premises or
Property will be used by Tenant or Tenant’s Agents for disposal of Hazardous
Materials; (iv) Tenant will deliver to Landlord copies of all Material Safety
Data Sheets and other written information prepared by manufacturers, importers
or suppliers of any chemical; and (v) Tenant will immediately notify Landlord of
any violation by Tenant or Tenant’s Agents of any Environmental Laws or the
release or suspected release of Hazardous Materials in, under or about the
Premises, and Tenant shall immediately deliver to Landlord a copy of any notice,
filing or permit sent or received by Tenant with respect to the foregoing. If at
any time during or after the Term, any portion of the Property is found to be
contaminated by Tenant or Tenant’s Agents or subject to conditions prohibited in
this Lease caused by Tenant or Tenant’s Agents, Tenant will indemnify, defend
and hold Landlord harmless from all claims, demands, actions, liabilities,
costs, expenses, attorneys’ fees, damages and obligations of any nature arising
from or as a result thereof, and Landlord shall have the right to direct
remediation activities, all of which shall be performed at Tenant’s cost.
Tenant’s obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.
11.    Signs. Prior to the Commencement Date, Landlord will furnish Tenant
building standard identification signage on the interior Building directory, if
applicable, and on or beside the main entrance door to the Premises. Except as
expressly permitted in this Section, Tenant shall not place any signs on the
Property without the prior consent of Landlord, other than signs that are
located wholly within the interior of the Premises and not visible from the
exterior of the Premises. Tenant may install at its expense one building-mounted
exterior identification sign. The design, size and location of Tenant’s signage
shall be consistent with Landlord’s sign criteria and otherwise subject to
municipal approvals and to Landlord’s reasonable approval, which shall not be
withheld or delayed. Tenant shall cause all Tenant signage to comply with all
Laws. All Tenant signage installed by the Tenant shall be maintained at Tenant’s
sole cost and expense. Tenant shall remove its signage at the termination of
this Lease, shall repair any resulting damage, and shall restore the Property to
its condition existing prior to the installation of Tenant’s signage. Prior to
the Commencement Date, Landlord will install, at its expense, Tenant
identification signage on the Building’s sign monument.
12.    Alterations. Except for non-structural Alterations that (i) do not exceed
$25,000 in the aggregate, (ii) are not visible from the exterior of the
Premises, (iii) do not affect any Building System or the structural strength of
the Building, (iv) do not require penetrations into the floor, ceiling or walls,
and (v) do not require work within the walls, below the floor or above the
ceiling, Tenant shall not make or permit any Alterations in or to the Premises
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. With respect to any Alterations
made by or on behalf of Tenant (whether or not the Alteration requires
Landlord’s consent): (i) not less than 10 days prior to commencing any
Alteration, Tenant shall deliver to Landlord the plans, specifications and
necessary permits for the Alteration, together with certificates evidencing that
Tenant’s contractors and subcontractors have adequate insurance coverage naming
Landlord, Liberty Property Trust and any other associated or affiliated entity
as their interests may appear as additional insureds, (ii) Tenant shall obtain
Landlord’s prior written approval of any contractor or subcontractor, which
shall not be unreasonably withheld, (iii) the Alteration shall be constructed
with new materials, in a good and workmanlike manner, and in compliance with all
Laws and the plans and specifications delivered to, and, if required above,
approved by Landlord, (iv) the Alteration shall be performed in accordance with
Landlord’s reasonable requirements relating to sustainability and energy
efficiency, (v) Tenant shall pay Landlord all reasonable costs and expenses in
connection with Landlord’s review of Tenant’s plans and specifications, and of
any supervision or inspection of the construction Landlord deems necessary, and
(vi) upon Landlord’s request Tenant shall, prior to commencing any Alteration,
provide Landlord reasonable security against liens arising out of such
construction. Any Alteration by Tenant shall be the property of Tenant until the
expiration or termination of this Lease; at that time without payment by
Landlord the Alteration shall remain on the Property and become the property of
Landlord

6

--------------------------------------------------------------------------------



unless Landlord gives notice to Tenant to remove it, in which event Tenant will
remove it, will repair any resulting damage and will restore the Premises to the
condition existing prior to Tenant’s Alteration. At Tenant’s request prior to
Tenant making any Alterations, Landlord will notify Tenant whether Tenant is
required to remove the Alterations at the expiration or termination of this
Lease. Tenant may install its trade fixtures, furniture and equipment in the
Premises, provided that the installation and removal of them will not affect any
structural portion of the Property, any Building System or any other equipment
or facilities serving the Building or any occupant.
13.    Mechanics’ Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises and the Property free from any liens arising out
of any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant. Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien. Should any such lien or notice
of such lien be filed against the Premises or the Property, Tenant shall
discharge the same by bonding or otherwise within 15 days after Tenant has
notice that the lien or claim is filed regardless of the validity of such lien
or claim.
14.    Right of Entry. Tenant shall permit Landlord and its Agents to enter the
Premises at all reasonable times following reasonable notice (except in an
emergency) to inspect, Maintain, or make Alterations to the Premises or
Property, to exhibit the Premises for the purpose of sale or financing, and,
during the last 9 months of the Term, to exhibit the Premises to any prospective
tenant. Landlord will make reasonable efforts not to inconvenience Tenant in
exercising such rights, but Landlord shall not be liable for any interference
with Tenant’s occupancy resulting from Landlord’s entry.
15.    Damage by Fire or Other Casualty. If the Premises or Common Areas shall
be damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall repair such damage and restore the Premises or Common Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or Alterations installed by or on behalf of Tenant.
Landlord shall notify Tenant, within 30 days after the date of the casualty, if
Landlord anticipates that the restoration will take more than 180 days from the
date of the casualty to complete; in such event, either Landlord or Tenant
(unless the damage was caused by Tenant) may terminate this Lease effective as
of the date of casualty by giving notice to the other within 10 days after
Landlord’s notice. If this Lease is not so terminated, and if Landlord fails to
substantially complete the restoration within said 210 days (or any longer
estimated period as may have been stated in Landlord’s notice) after the date of
the damage or destruction (as extended to the extent of delays resulting from
circumstances outside of Landlord’s reasonable control and not reasonably
foreseeable at the time the original restoration time estimate was provided by
Landlord) then Tenant may, at its option, terminate this Lease upon 30 days
written notice to Landlord given prior to the substantial completion of the
restoration, provided that this Lease shall not terminate if the restoration is
substantially completed within said 30 days. If a casualty occurs during the
last 12 months of the Term, Landlord may terminate this Lease unless Tenant has
the right to extend the Term for at least 3 more years and does so within 30
days after the date of the casualty. Moreover, Landlord may terminate this Lease
if the loss is not covered by the insurance required to be maintained by
Landlord under this Lease. Tenant will receive an abatement of Minimum Annual
Rent and Annual Operating Expenses to the extent the Premises are rendered
untenantable as a result of the casualty.
16.    Condemnation. If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient in Landlord’s opinion for
the reasonable operation of Tenant’s business, or (c) any of the Property is
Taken, and, in Landlord’s opinion, it would be impractical or the condemnation
proceeds are insufficient to restore the remainder, then this Lease shall
terminate as of the date the condemning authority takes possession. If this
Lease is not terminated, Landlord shall restore the Building to a condition as
near as reasonably possible to the condition prior to the Taking, the Minimum
Annual Rent shall be abated for the period of time all or a part of the Premises
is untenantable in proportion to the square foot area untenantable, and this
Lease shall be amended appropriately. The compensation awarded for a Taking
shall belong to Landlord. Except for any separate award which may be made with
respect to Tenant’s personal property and trade fixtures, moving expenses,
business dislocation damages, and any other award that would not reduce the
award payable to Landlord, to which Tenant may be entitled, Tenant hereby
assigns all claims against the condemning authority to Landlord, including, but
not limited to, any claim relating to Tenant’s leasehold estate.
17.    Quiet Enjoyment. Landlord covenants that Tenant, upon performing all of
its covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease.
18.    Assignment and Subletting.
(a)    Except as provided in Section (b) below, Tenant shall not enter into nor
permit any Transfer voluntarily or by operation of law, without the prior
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

7

--------------------------------------------------------------------------------



Without limitation, Tenant agrees that Landlord’s consent shall not be
considered unreasonably withheld if (i) the business, business reputation, or
creditworthiness of the proposed transferee is unacceptable to Landlord, or
(ii) Tenant is in default under this Lease or any act or omission has occurred
which would constitute a default with the giving of notice and/or the passage of
time. A consent to one Transfer shall not be deemed to be a consent to any
subsequent Transfer. In no event shall any Transfer relieve Tenant from any
obligation under this Lease. Landlord’s acceptance of Rent from any person shall
not be deemed to be a waiver by Landlord of any provision of this Lease or to be
a consent to any Transfer. Any Transfer not in conformity with this Section 18
shall be void at the option of Landlord.
(b)    Landlord’s consent shall not be required in the event of any Transfer by
Tenant to an Affiliate provided that (i) the Affiliate has a tangible net worth
at least equal to that of Tenant as of the date of this Lease, (ii) Tenant
provides Landlord notice of the Transfer at least 15 days prior to the effective
date, together with current financial statements of the Affiliate certified by
an executive officer of the Affiliate, and (iii) in the case of an assignment or
sublease, Tenant delivers to Landlord an assumption agreement reasonably
acceptable to Landlord executed by Tenant and the Affiliate, together with a
certificate of insurance evidencing the Affiliate’s compliance with the
insurance requirements of Tenant under this Lease.
(c)    The provisions of subsection (a) above notwithstanding, if Tenant
proposes to Transfer all of the Premises (other than to an Affiliate), Landlord
may terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition. If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition. If this
Lease is not so terminated or amended, Tenant shall pay to Landlord, immediately
upon receipt, 50% of the excess of (i) all compensation received by Tenant for
the Transfer over (ii) the Rent allocable to the Premises transferred.
(d)    If Tenant requests Landlord’s consent to a Transfer, Tenant shall provide
Landlord, at least 15 days prior to the proposed Transfer, current financial
statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests. Immediately following any approved
assignment or sublease, Tenant shall deliver to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the transferee,
together with a certificate of insurance evidencing the transferee’s compliance
with the insurance requirements of Tenant under this Lease. Tenant agrees to
reimburse Landlord for reasonable administrative and attorneys’ fees in
connection with the processing and documentation of any Transfer for which
Landlord’s consent is requested.
19.    Subordination; Mortgagee’s Rights.
(a)    Tenant accepts this Lease subject and subordinate to any Mortgage now or
in the future affecting the Premises, provided that Tenant’s right of possession
of the Premises shall not be disturbed by the Mortgagee so long as Tenant is not
in default under this Lease beyond any applicable cure period. This clause shall
be self-operative, but within 10 days after request, Tenant shall execute and
deliver any further instruments confirming the subordination of this Lease and
any further instruments of attornment that the Mortgagee may reasonably request.
However, any Mortgagee may at any time subordinate its Mortgage to this Lease,
without Tenant’s consent, by giving notice to Tenant, and this Lease shall then
be deemed prior to such Mortgage without regard to their respective dates of
execution and delivery; provided that such subordination shall not affect any
Mortgagee’s rights with respect to condemnation awards, casualty insurance
proceeds, intervening liens or any right which shall arise between the recording
of such Mortgage and the execution of this Lease.
(b)    No Mortgagee shall be (i) liable for any act or omission of a prior
landlord, provided, however, that the foregoing shall not relieve Mortgagee of
the obligation to perform obligations of a continuing nature set forth in the
Lease, (ii) subject to any rental offsets or defenses against a prior landlord,
except as expressly provided in this Lease, (iii) bound by any amendment of this
Lease made without its written consent, except as expressly contemplated by the
terms of this Lease, or (iv) bound by payment of Monthly Rent more than one
month in advance or liable for any other funds paid by Tenant to Landlord unless
such funds actually have been transferred to the Mortgagee by Landlord.
(c)    The provisions of Sections 15 and 16 above notwithstanding, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee, provided that if
Landlord fails to restore the Premises to the condition required under this
Lease, Tenant may terminate this Lease by giving written notice to Landlord.
(d)    Landlord represents that the Property is not presently (i.e., as of the
date of this Lease) encumbered by a Mortgage.

8

--------------------------------------------------------------------------------



20.    Tenant’s Certificate; Financial Information. Within 15 days after
Landlord’s request from time to time, (a) Tenant shall execute, acknowledge and
deliver to Landlord, for the benefit of Landlord, Mortgagee, any prospective
Mortgagee, and any prospective purchaser of Landlord’s interest in the Property,
an estoppel certificate in the form of attached Exhibit “C” (or other form
requested by Landlord), modified as necessary to accurately state the facts
represented, and (b) Tenant shall furnish to Landlord, Landlord’s Mortgagee,
prospective Mortgagee and/or prospective purchaser reasonably requested
financial information. Landlord agrees to keep any private financial information
provided to it by Tenant confidential (except for disclosure to the parties
listed in this subsection (b)), and any Mortgagee, prospective Mortgagee and/or
prospective purchaser with which Landlord shares such information shall be
informed by Landlord of the obligation to keep such information confidential.
21.    Surrender.
(a)    On the date on which this Lease expires or terminates, Tenant shall
return possession of the Premises to Landlord in good condition, except for
ordinary wear and tear, and except for casualty damage or other conditions that
Tenant is not required to remedy under this Lease. Prior to the expiration or
termination of this Lease, Tenant shall remove from the Property all furniture,
trade fixtures, equipment, wiring and cabling (unless Landlord directs Tenant
otherwise), and all other personal property installed by Tenant or its assignees
or subtenants. Tenant shall repair any damage resulting from such removal and
shall restore the Property to good order and condition. Any of Tenant’s personal
property not removed as required shall be deemed abandoned, and Landlord, at
Tenant’s expense, may remove, store, sell or otherwise dispose of such property
in such manner as Landlord may see fit and/or Landlord may retain such property
or sale proceeds as its property. If Tenant does not return possession of the
Premises to Landlord in the condition required under this Lease, Tenant shall
pay Landlord all resulting damages Landlord may suffer.
(b)    If Tenant remains in possession of the Premises after the expiration or
termination of this Lease, Tenant’s occupancy of the Premises shall be that of a
tenancy at will. Tenant’s occupancy during any holdover period shall otherwise
be subject to the provisions of this Lease (unless clearly inapplicable), except
that the Monthly Rent shall be 150% of the Monthly Rent payable for the last
full month immediately preceding the holdover. No holdover or payment by Tenant
after the expiration or termination of this Lease shall operate to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. Any provision in this Lease to the contrary
notwithstanding, any holdover by Tenant shall constitute a default on the part
of Tenant under this Lease entitling Landlord to exercise, without obligation to
provide Tenant any notice or cure period, all of the remedies available to
Landlord in the event of a Tenant default, and Tenant shall be liable for all
damages, including consequential damages, that Landlord suffers as a result of
the holdover.
22.    Defaults – Remedies.
(a)    It shall be an Event of Default:
(i)    If Tenant does not pay in full when due any and all Rent and, except as
provided in Section 22(c) below, Tenant fails to cure such default on or before
the date that is 5 days after Landlord gives Tenant notice of default;
(ii)    If Tenant enters into or permits any Transfer in violation of Section 18
above;
(iii)    If Tenant fails to observe and perform or otherwise breaches any other
provision of this Lease, and, except as provided in Section 22(c) below, Tenant
fails to cure the default on or before the date that is 10 days after Landlord
gives Tenant notice of default; provided, however, if the default cannot
reasonably be cured within 10 days following Landlord’s giving of notice, Tenant
shall be afforded additional reasonable time (not to exceed 30 days following
Landlord’s notice) to cure the default if Tenant begins to cure the default
within 10 days following Landlord’s notice and continues diligently in good
faith to completely cure the default; or
(iv)    If Tenant becomes insolvent or makes a general assignment for the
benefit of creditors or offers a settlement to creditors, or if a petition in
bankruptcy or for reorganization or for an arrangement with creditors under any
federal or state law is filed by or against Tenant, or a bill in equity or other
proceeding for the appointment of a receiver for any of Tenant’s assets is
commenced, or if any of the real or personal property of Tenant shall be levied
upon; provided that any proceeding brought by anyone other than Landlord or
Tenant under any bankruptcy, insolvency, receivership or similar law shall not
constitute an Event of Default until such proceeding has continued unstayed for
more than 60 consecutive days.
(b)    If an Event of Default occurs, Landlord shall have the following rights
and remedies:

9

--------------------------------------------------------------------------------



(i)    Landlord, without any obligation to do so, may elect to cure the default
on behalf of Tenant, in which event Tenant shall reimburse Landlord upon demand
for any sums paid or costs incurred by Landlord (together with an administrative
fee of 15% thereof) in curing the default, plus interest at the Interest Rate
from the respective dates of Landlord’s incurring such costs, which sums and
costs together with interest at the Interest Rate shall be deemed additional
Rent;
(ii)    To enter and repossess the Premises, by breaking open locked doors if
necessary, and remove all persons and all or any property, by action at law or
otherwise, without being liable for prosecution or damages. Landlord may, at
Landlord’s option, make Alterations and repairs in order to relet the Premises
and relet all or any part(s) of the Premises for Tenant’s account. Tenant agrees
to pay to Landlord on demand any deficiency (taking into account all costs
incurred by Landlord) that may arise by reason of such reletting. In the event
of reletting without termination of this Lease, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach;
(iii)    To terminate this Lease and the Term and to require Tenant to pay to
Landlord all past due amounts under this Lease plus the sum of (A) the present
value (as of the date of such election) of the amount, if any, by which (1) the
Rent which would have been payable during the period (the “Remaining Period”)
from the date of such election through the last day of the Term if this Lease
had remained in effect exceeds (2) the fair market Rent as determined by
Landlord in its reasonable discretion for the Premises for the Remaining Period
(after allowance for a re-letting period determined by Landlord in its
reasonable discretion based on market conditions at that time) (for purposes of
calculating the present value of such excess, a discount rate equal to the
annual yield on U.S. Treasury Bonds with a remaining term that most closely
approximates the Remaining Period shall be employed, and it shall be assumed
that the excess will be payable in equal monthly installments over the Remaining
Period), and (B) Landlord’s actual expenses relating to the recovery of the
Premises and performing any other covenants that would otherwise have been
performed by Tenant, whether relating to the repair and restoration of the
Premises following surrender or otherwise; and
(iv)    To terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken.
(c)    Any provision to the contrary in this Section 22 notwithstanding, (i)
Landlord shall not be required to give Tenant the notice and opportunity to cure
provided in Section 22(a) above more than twice in any consecutive 12-month
period for the same type of default, and thereafter Landlord may declare an
Event of Default without affording Tenant any of the notice and cure rights
provided under this Lease, and (ii) Landlord shall not be required to give such
notice prior to exercising its rights under Section 22(b) if Tenant fails to
comply with the provisions of Sections 13, 20 or 27 or in an emergency.
(d)    No waiver by Landlord of any breach by Tenant shall be a waiver of any
subsequent breach, nor shall any forbearance by Landlord to seek a remedy for
any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach. Efforts by Landlord to mitigate the
damages caused by Tenant’s default shall not constitute a waiver of Landlord’s
right to recover damages hereunder. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of Rent
due, or Landlord’s right to pursue any other available remedy.
(e)    If either party commences an action against the other party arising out
of or in connection with this Lease, the prevailing party shall be entitled to
have and recover from the other party attorneys’ fees, costs of suit,
investigation expenses and discovery costs, including costs of appeal.
(f)    Landlord and Tenant waive the right to a trial by jury in any action or
proceeding based upon or related to, the subject matter of this Lease.
23.    Tenant’s Authority. Tenant represents and warrants to Landlord that: (a)
Tenant is duly formed, validly existing and in good standing under the laws of
the state under which Tenant is organized, and qualified to do business in the
state in which the Property is located, and (b) the person(s) signing this Lease
are duly authorized to execute and deliver this Lease on behalf of Tenant.
24.    Liability of Landlord. The word “Landlord” in this Lease includes the
Landlord executing this Lease as well as its successors and assigns, each of
which shall have the same rights, remedies, powers, authorities and privileges
as it would have had it originally signed this Lease as Landlord. Any such
person or entity, whether or not named in this Lease, shall have no liability

10

--------------------------------------------------------------------------------



under this Lease after it ceases to hold title to the Premises except for
obligations already accrued (and, as to any unapplied portion of Tenant’s
Security Deposit, Landlord shall be relieved of all liability upon transfer of
such portion to its successor in interest). Tenant shall look solely to
Landlord’s successor in interest for the performance of the covenants and
obligations of the Landlord hereunder which subsequently accrue. Landlord shall
not be deemed to be in default under this Lease unless Tenant gives Landlord
notice specifying the default and Landlord fails to cure the default within a
reasonable period following Tenant’s notice. In no event shall Landlord be
liable to Tenant for any loss of business or profits of Tenant or for
consequential, punitive or special damages of any kind. Neither Landlord nor any
principal of Landlord nor any owner of the Property, whether disclosed or
undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises; Tenant shall look solely to the equity
of Landlord in the Property for the satisfaction of any claim by Tenant against
Landlord.
25.    Miscellaneous.
(a)    The captions in this Lease are for convenience only, are not a part of
this Lease and do not in any way define, limit, describe or amplify the terms of
this Lease.
(b)    This Lease represents the entire agreement between the parties hereto and
there are no collateral or oral agreements or understandings between Landlord
and Tenant with respect to the Premises or the Property. No rights, easements or
licenses are acquired in the Property or any land adjacent to the Property by
Tenant by implication or otherwise except as expressly set forth in this Lease.
This Lease shall not be modified in any manner except by an instrument in
writing executed by the parties. The masculine (or neuter) pronoun and the
singular number shall include the masculine, feminine and neuter genders and the
singular and plural number. The word “including” followed by any specific
item(s) is deemed to refer to examples rather than to be words of limitation.
The word “person” includes a natural person, a partnership, a corporation, a
limited liability company, an association and any other form of business
association or entity. Both parties having participated fully and equally in the
negotiation and preparation of this Lease, this Lease shall not be more strictly
construed, nor any ambiguities in this Lease resolved, against either Landlord
or Tenant.
(c)    Each covenant, agreement, obligation, term, condition or other provision
contained in this Lease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making the same, not
dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
(d)    If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein. This Lease shall be construed and
enforced in accordance with the laws of the state in which the Property is
located.
(e)    This Lease shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective heirs, personal representatives and permitted
successors and assigns. All persons liable for the obligations of Tenant under
this Lease shall be jointly and severally liable for such obligations.
(f)    Tenant shall not record this Lease or any memorandum without Landlord’s
prior consent.
26.    Notices. Any notice, consent or other communication under this Lease
shall be in writing and addressed to Landlord or Tenant at their respective
addresses specified in Section 1 above (or to such other address as either may
designate by notice to the other) with a copy to any Mortgagee or other party
designated by Landlord. Each notice or other communication shall be deemed given
if sent by prepaid overnight delivery service or by certified mail, return
receipt requested, postage prepaid or in any other manner, with delivery in any
case evidenced by a receipt, and shall be deemed to have been given on the day
of actual delivery to the intended recipient or on the business day delivery is
refused. The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord.
27.    Security Deposit; Letter of Credit. Upon execution of this Lease, Tenant
shall deposit with Landlord and shall maintain at all times on deposit with
Landlord and keep whole and unencumbered an irrevocable, assignable,
non-documentary standby letter of credit in form, and issued by, a financial
institution acceptable to Landlord in the amount of $125,000 (subject to
reduction as provided below), as security for the faithful performance by Tenant
of every term and condition of this Lease, it being expressly understood and
agreed that Tenant may not direct Landlord to apply said security in payment of
rent for any month during the lease Term. If there shall be a breach or default
by Tenant in respect of any term or condition of this Lease, and such breach or
default is not cured within the applicable cure period, if any, Landlord may
draw upon all or any part of the letter of credit to perform the same for the
account of Tenant, or for any damages, whether such damages or default accrue
before or after summary proceedings or

11

--------------------------------------------------------------------------------



re‑entry by Landlord. Landlord shall not be required so to use, apply or retain
the whole or any part of said security nor shall the provisions herein contained
limit the rights and remedies of Landlord under this Lease. If Tenant shall
fully and faithfully comply with all of the provisions of this Lease, then, upon
the termination or expiration of this Lease by lapse of time or otherwise and
Tenant’s surrender of the Premises in the condition required under this Lease,
said security or any balance thereof remaining, shall be returned to Tenant
within 30 days after such termination or expiration and surrender, as
applicable. In the event of any sale, transfer or assignment of Landlord’s
interest under this Lease, Landlord may transfer or assign said security to the
transferee and Landlord thereupon shall be released from all liability with
respect to said security. Tenant shall cooperate with Landlord and Landlord’s
transferee in causing the issuer of the letter of credit to re-issue it with the
transferee named as beneficiary, and Tenant shall be responsible for all fees
charged by the issuing bank in connection with the transfer. Tenant agrees to
keep renewing the letter of credit until the time specified above for the return
of the security to Tenant, without any need on the part of Landlord to give
Tenant any notice that it is in default in supplying that renewal, any provision
of this Lease as to notice of default to Tenant to the contrary notwithstanding.
The employment of a letter of credit is an accommodation to Tenant and the
object of this Section is to preserve Landlord’s rights to deal with the
security as if it were cash. If for any reason the letter of credit expires
without being drawn upon by Landlord, Tenant shall immediately provide Landlord
a cash security deposit or new letter of credit to replace the expired letter of
credit. Without affecting the non-documentary status of the letter of credit and
without involving the issuer of the letter of credit in any matters affecting
this Lease, Landlord shall not present a draft under the letter of credit for
payment unless (1) a default exists on the part of Tenant beyond any applicable
notice and cure period or (2) the letter is scheduled to expire before the time
specified above for the return of the security to Tenant, and at least 30 days
before the expiration of the letter of credit a renewal letter of credit shall
not have been delivered to Landlord. Without limiting the foregoing, the issuer
of the letter of credit has no interest in, or concern with, this Lease or the
performance under it by either party. The issuer’s sole obligation is to honor a
sight draft timely drawn and presented. Provided no Event of Default then
exists, at the beginning of the 5th Lease Year Tenant shall be entitled to
reduce the letter of credit to an amount equal to 2 months gross rent.
28.    Initial Leasehold Improvements.
(a)    Plan Approval. Landlord and Tenant hereby approve the plans and
specifications for the initial leasehold improvements to be constructed by
Landlord (the “Initial Tenant Improvements”) attached to this Lease as
Exhibit “E” (the “Approved Plans”). Landlord will pay the cost of a fit plan and
one revision using Landlord’s designated architect; Tenant will pay for its
other space planning costs. Landlord will be responsible for the cost charged by
Landlord’s designated architect for generating the construction drawings.
(b)    Completion by Landlord. Landlord shall complete the Initial Tenant
Improvements on a turnkey basis, at Landlord’s expense, in accordance with the
Approved Plans. The Initial Tenant Improvements shall be substantially completed
ready for use and occupancy by Tenant by December 1, 2014 (the “Target
Completion Date”), subject to extension for delays due to any cause beyond the
reasonable control of Landlord or Landlord’s contractors or suppliers or for any
delay caused by Tenant. All construction shall be done in a good and workmanlike
manner and in compliance with all applicable Laws. Upon Substantial Completion,
Tenant shall conduct a walk-through inspection of the Premises with Landlord;
and the parties shall prepare a written punch-list specifying those punch-list
items which require completion, which items shall be completed by Landlord
within 30 days. Tenant’s occupancy of the Premises shall constitute Tenant’s
acceptance of Landlord’s work, subject only to punch list items agreed to
between Landlord and Tenant as provided above. The Initial Tenant Improvements
include only the improvements indicated on the Approved Plans. Any additional
improvements, and any trade fixtures, equipment or personal property of Tenant,
shall be Tenant’s sole cost and responsibility. Landlord shall enforce all
warranties by the contractors relating to the Initial Tenant Improvements.
Landlord agrees to obtain commercially standard warranties that will warrant
that the Initial Tenant Improvements shall be free from any defects in
workmanship and materials for a period of not less than 1 year after the date of
Substantial Completion. Pursuant to said warranties, Landlord shall be
responsible for causing the contractors to replace or repair, without additional
charge, any of the Initial Tenant Improvements that become defective within 1
year after the date of Substantial Completion. Landlord will not be responsible
to repair any damage caused by Tenant.
(c)    Commencement Date. The Term of this Lease shall commence on January 1,
2015; provided, however, that if the Initial Tenant Improvements are not
Substantially Complete (as defined below) by January 1, 2015, the Commencement
Date shall be the date Landlord achieves Substantial Completion (as defined
below) of the Initial Tenant Improvements (or the date on which Tenant enters
into occupancy of the Premises or any material portion thereof for the conduct
of its business operations therein, if earlier) (the “Commencement Date”). The
foregoing notwithstanding, if the date of Substantial Completion is delayed on
account of a delay caused by Tenant, the Term shall commence as if the Premises
were Substantially Complete on January 1, 2015, as extended for reasons other
than a delay caused by Tenant. At the request of either party, Landlord and
Tenant will enter into a certificate confirming the Commencement Date and
Expiration Date of this Lease. “Substantial Completion” shall be deemed to occur
on the date that Landlord shall have substantially completed the Initial Tenant
Improvements (subject to punch list items that do not materially

12

--------------------------------------------------------------------------------



interfere with Tenant’s ability to occupy the Premises for Tenant’s business).
Issuance of a certificate of occupancy or its equivalent (whether temporary or
final) for the Premises shall deemed conclusive evidence that Landlord has
achieved Substantial Completion. The date of Substantial Completion shall not be
affected if a certificate of occupancy is delayed because of incomplete Tenant
fixturing or furnishing work that is not included in the Initial Tenant
Improvements to be constructed by Landlord.
(d)    Pre-Commencement Date Access. Tenant and its Agents shall have the right
at Tenant’s own risk, expense and responsibility to enter the Premises at all
reasonable times following Substantial Completion (but in no event prior to
December 1, 2014) and prior to the Commencement Date for the purpose of
installing Tenant’s trade fixtures, furnishings and equipment (including wiring
and cabling), move-in and occupancy. In connection with any such access or
occupancy prior to the Commencement Date, Tenant shall abide by the terms and
conditions of this Lease including carrying the insurance specified by the
Lease, as if the term of this Lease had already commenced, except that Tenant
shall have no obligation to pay Monthly Rent for this early access period.
(e)    Tenant’s Representative. Tenant hereby designates the following
individual as its authorized representative (“Tenant’s Representative”) for the
purposes of receiving and making all communications, granting all approvals, and
otherwise acting for and binding Tenant with respect to all dealings with
Landlord under this Section or otherwise relating to the construction of the
Initial Tenant Improvements and acceptance thereof. The contact information for
Tenant’s Representative is:
Name: Amy Garner
Title: Manager, Executive Administration and Events
Address: 965 Prairie Center Drive
Eden Prairie, MN 55344
Telephone No.: 952-707-5784
Cell No.: 952-406-1685
E-mail: amy.garner@xrscorp.com
(f)    Moving Allowance. Landlord agrees to credit Tenant with an allowance of
up to $68,445 toward the moving costs and expenses incurred by Tenant (the
“Moving Allowance”). The Moving Allowance shall be disbursed by Landlord within
30 days of Landlord’s receipt of an application for payment submitted by Tenant.
The application for payment must be in writing, explain in reasonable detail the
basis for the amount requested in the application for payment, and be
accompanied by evidence reasonably acceptable to the Landlord of the moving
costs and expenses for which Tenant is seeking reimbursement. Any application
for payment from the Tenant Allowance must be submitted by March 31, 2015; any
amount of the Moving Allowance remaining unused after that date shall be
forfeited by Tenant. Landlord shall have no obligation to make any disbursement
of the Tenant Allowance if an Event of Default on the part of Tenant then
exists.
(g)    Late Delivery. Provided construction drawings are finalized and the
building permit is issued by July 1, 2014, if Landlord fails to achieve
Substantial Completion of the Initial Tenant Improvements by the Target
Completion Date (as extended, if applicable, to the extent of any delay due to
any cause beyond the reasonable control of Landlord or Landlord’s contractors or
suppliers or any delay caused by Tenant) then Tenant will receive one additional
day of Minimum Annual Rent abatement and Operating Expense abatement for each
day of delay.
29.    Right of First Opportunity. Prior to initially leasing the last remaining
vacancy in the Building, and provided such vacancy is 3,000 to 10,000 rentable
square feet, Landlord shall give Tenant written notice of the availability of
the vacancy and will not enter into a binding agreement to lease the vacancy to
any third party for a period of 10 business days following such notice of
availability. The notice period is intended to afford Tenant the first
opportunity to negotiate the lease of the vacant space with Landlord. If Tenant
expands in the Building pursuant to this provision, Tenant’s termination option
provided for in Section 30 shall terminate; provided, however, Tenant’s
termination option will remain in full force and effect if Tenant executes an
expansion amendment during the first 24 months of the Term.
30.    Termination Option. Tenant shall have a one-time right to terminate this
Lease effective as of the last day of the 65th month of the Term (the
“Termination Date”), by providing Landlord written notice of Tenant’s election
to terminate this Lease on or before the date that is 12 months prior to the
Termination Date (the “Notice Date”). If Tenant gives the termination notice,
Tenant must pay, on or before the Notice Date, a termination fee (the
“Termination Fee”) equal to the sum of (i) all unamortized transaction costs
incurred by Landlord with respect to this Lease, including, without limitation,
the amount of the initial rental abatement provided for in Section 1(f), the
cost of the Initial Tenant Improvements, architectural fees, brokerage
commissions and legal fees (“Transaction Costs”), and (ii) 2 months’ of Monthly
Rent (calculated at the rate that would have been in effect for the 2 months
following the Termination Date). The Transaction Costs shall be amortized on a
straight-line basis over the term of the Lease (but excluding any period during
which net rent is abated) at an interest rate of 9% per annum. If Tenant fails
to give written notice of termination or

13

--------------------------------------------------------------------------------



to pay the Termination Fee by the Notice Date, time being of the essence, this
right to terminate shall be void and of no further force or effect. Within 20
days following Tenant’s written request (which request must be made at least 30
days prior to the Notice Date), Landlord will provide Tenant with a written
statement of Landlord’s Transaction Costs and Landlord’s calculation of the
Termination Fee. If an Event of Default by Tenant under this Lease is continuing
as of the date Tenant exercises this termination option or as of the Termination
Date, or if Tenant has expanded its Premises (whether pursuant to the exercise
of any right of first offer or other expansion right granted in this Lease or
otherwise) after the first 24 months of the Term, Landlord may at its option and
in its sole discretion, declare this termination option void and of no further
force or effect. If this Lease is so terminated, Tenant shall pay all Rent under
this Lease and abide by all of the terms and conditions of this Lease through
and including the Termination Date; and shall surrender the Premises to Landlord
on the Termination Date in the condition required under this Lease; thereafter
neither party shall have any further rights or obligations under this Lease
other than any obligations of Tenant which by their terms survive the expiration
or earlier termination of the Lease. This termination option is personal to
Tenant and is non-transferable to any assignee or sublessee (regardless of
whether any such assignment or sublease was made with or without Landlord’s
consent) or other party.
Landlord’s approval:                            
Vice President & City Manager


                                        
Senior Vice President, Regional Director


31.    Back-Up Generator. Tenant may install a back-up generator and related
equipment (collectively, the “Generator”) at a location mutually agreed upon
between Landlord and Tenant. Prior to the installation of the Generator, Tenant
shall provide Landlord, for Landlord’s approval, all documentation relating
thereto that Landlord may reasonably request, including plans and
specifications, the name of the contractor performing the Generator installation
work, the form of the contractor’s agreement, and copies of all necessary
permits and approvals. Tenant shall comply with the provisions of Section 12 of
this Lease (Alterations), including causing its contractor to provide the
required insurance. Unless Landlord and Tenant otherwise agree, upon the
expiration or earlier termination of this Lease Tenant shall, at its expense,
remove the Generator (including any fuel tanks and lines) in accordance with all
applicable Laws pursuant to a removal and restoration plan approved by Landlord,
shall repair any damage resulting from the removal and shall restore the
Property to the condition existing prior to the installation of the Generator.
If the Generator is installed on the roof of the Building, the installation,
maintenance, repair and removal of the Generator will be performed in a manner
which will not impair the integrity of, damage or adversely affect the warranty
applicable to, the roof, and Tenant agrees to consult at its expense with
Landlord’s roofing contractor prior to installation and strictly to comply with
the roofing contractor’s recommendations and requirements.
32.    Extension Options. Tenant shall have the right and option to extend the
Term of this Lease for up to 2 consecutive extension terms of 5 years each. Each
such option must be exercised, if at all, by giving Landlord prior written
notice, at least 9 months in advance (the “Exercise Deadline”) of the Expiration
Date of the then current lease Term, of Tenant’s election to extend the lease
Term; it being agreed that time is of the essence and that this option is
personal to Tenant and is non-transferable to any assignee or sublessee
(regardless of whether any such assignment or sublease was made with or without
Landlord’s consent) that is not an Affiliate of Tenant or to any other person or
entity. Each extension Term shall be under the same terms and conditions as
provided in the Lease except as follows:
(a)    there shall be no further options to extend the Term beyond the 2nd
extension option;
(b)    Tenant shall accept the Premises in its “as is” condition, without any
obligation on the part of Landlord to provide any tenant improvements or tenant
improvement allowance; and
(c)    the Minimum Annual Rent for each extension term shall be the fair market
net rental as negotiated between Landlord and Tenant as follows:
If Tenant wishes to preserve its rights to exercise its extension option, Tenant
must give Landlord, not more than 15 months and not less than 12 months in
advance of the Expiration Date of the then current lease Term, a written request
for Landlord’s determination of the then fair market Minimum Annual Rent for
such extension term, time being of the essence. Landlord shall provide Tenant
written notice of Landlord’s good faith determination of the fair market Minimum
Annual Rent not more than 30 days following receipt of Tenant’s timely request,
provided, if Tenant disputes Landlord’s determination and wishes to negotiate
the Minimum Annual Rent, Tenant shall so notice Landlord within 15 days
following Tenant’s receipt of Landlord’s notice (Tenant shall include in such
notice Tenant’s good faith determination of the fair market Minimum Annual
Rent). Tenant shall have until the Exercise

14

--------------------------------------------------------------------------------



Deadline to reach a written agreement with Landlord regarding the Minimum Annual
Rent for the applicable extension Term. If Tenant timely exercises its option
absent such written agreement with Landlord, the Minimum Annual Rent shall be
that stipulated in Landlord’s original determination notice. If Tenant timely
exercises its option after reaching express written agreement with Landlord as
to Minimum Annual Rent and any other terms or conditions applicable to the
extension Term, the Minimum Annual Rent and the other terms and conditions for
the applicable extension Term shall be as stated in such agreement. If Tenant
fails to timely exercise its extension option, such option shall be deemed void
and of no force or effect.
If an Event of Default by Tenant under this Lease is continuing as of the date
Tenant exercises this extension option or as of the Expiration Date of the then
current lease Term, Landlord may at its option and in its sole discretion,
declare this extension option void and of no further force or effect. If Tenant
assigns this Lease or sublets more than 50% of the Premises to any person or
entity that is not an Affiliate of Tenant, this extension option shall
thereafter be void and of no further force or effect.
Upon the timely exercise of an extension option, at the request of either party
the parties hereto will enter into an appropriate amendment to the Lease
incorporating the terms of the Lease extension.
Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.
Landlord:


LIBERTY PROPERTY LIMITED PARTNERSHIP


By:    Liberty Property Trust, Sole General Partner


Date signed:
By:        
Name: David M. Jellison
Title: Vice President, City Manager




______ Leasing Representative


______ Property Manager












Date signed:        Tenant:


XRS CORPORATION


Attest/Witness:


By:            
Name:            Name:
Title:            Title:




50096259_4.doc




Rider 1 to Lease Agreement
(Multi-Tenant Office)


15

--------------------------------------------------------------------------------



ADDITIONAL DEFINITIONS

“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.
“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.
“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be.
“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.
“Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.
“Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, lobbies, hallways, restrooms, elevators, driveways,
sidewalks, parking, loading and landscaped areas.
“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.
“Event of Default” means a default described in Section 22(a) of this Lease.
“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.
“Interest Rate” means interest at the rate of 1 ½% per month.
“Land” means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.
“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.
“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.
“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair. Maintenance also includes utilizing such
building-performance assessment tools and energy-optimizing practices that
Landlord in its discretion reasonably deems necessary and appropriate for
planning, designing, installing, testing, operating and maintaining the Building
Systems and Common Areas in an energy efficient manner and providing a safe and
comfortable work environment, with a view toward achieving improved overall
building performance and minimizing the Building’s impact on the environment.
“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.
“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

Page 1 of 2

--------------------------------------------------------------------------------



“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.
“Normal Business Hours” means 8:00 a.m. to 6:00 p.m., Monday through Friday,
legal holidays excepted.
“Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the ownership, operation, maintenance and
repair of, and services provided to, the Property, including, but not limited
to, (i) the charges at standard retail rates for any services provided by
Landlord pursuant to Section 7 of this Lease, (ii) the cost of insurance carried
by Landlord pursuant to Section 8 of this Lease together with the cost of any
deductible paid by Landlord in connection with an insured loss, (iii) Landlord’s
cost to Maintain the Property pursuant to Section 9 of this Lease, (iv) the cost
of trash collection, (v) to the extent not otherwise payable by Tenant pursuant
to Section 5 of this Lease, all levies, taxes (including real estate taxes,
sales taxes and gross receipt taxes), assessments, liens, license and permit
fees, together with the reasonable cost of contesting any of the foregoing,
which are applicable to the Term, and which are imposed by any authority or
under any Law, or pursuant to any recorded covenants or agreements, upon or with
respect to the Property, or any improvements thereto, or directly upon this
Lease or the Rent or upon amounts payable by any subtenants or other occupants
of the Premises, or against Landlord because of Landlord’s estate or interest in
the Property, (vi) the annual amortization (over their estimated economic useful
life or payback period, whichever is shorter) of the costs (including reasonable
financing charges) of capital improvements or replacements (a) required by any
Laws, (b) made for the purpose of reducing Operating Expenses, or (c) made for
the purpose of directly enhancing the safety of tenants in the Building, and
(vii) a management and administrative fee equal to 5% of gross rental revenues
from the Property. The foregoing notwithstanding, Operating Expenses will not
include:  (i) depreciation on the Building, (ii) financing and refinancing costs
(except as provided above), interest on debt or amortization payments on any
mortgage, or rental under any ground or underlying lease, (iii) leasing
commissions, advertising expenses, tenant improvements or other costs directly
related to the leasing of the Property, or (iv) income, excess profits or
corporate capital stock tax imposed or assessed upon Landlord, unless such tax
or any similar tax is levied or assessed in lieu of all or any part of any taxes
includable in Operating Expenses above.  If Landlord elects to prepay real
estate taxes during any discount period, Landlord shall be entitled to the
benefit of any such prepayment.  Landlord shall have the right to directly
perform (by itself or through an affiliate) any services provided under this
Lease provided that the Landlord’s charges included in Operating Expenses for
any such services shall not exceed competitive market rates for comparable
services.
“Property” means the Land, the Building, the Common Areas, and all appurtenances
to them.
“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.
“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.
“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.
“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or (iii)
any transfer of a controlling interest in Tenant.



Page 2 of 2

--------------------------------------------------------------------------------



EXHIBIT “B”
BUILDING RULES
1.Any sidewalks, lobbies, passages, elevators and stairways shall not be
obstructed or used by Tenant for any purpose other than ingress and egress from
and to the Premises. Landlord shall in all cases retain the right to control or
prevent access by all persons whose presence, in the judgment of Landlord, shall
be prejudicial to the safety, peace or character of the Property.
2.    The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used for any purposes other than
those for which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith or left in any lobbies, passages, elevators or
stairways.
3.    Tenant shall not impair in any way the fire safety system and shall comply
with all safety, fire protection and evacuation procedures and regulations
established by Landlord, any governmental agency or any insurance company
insuring the Building, including without limitation the insurer’s Red Tag Permit
System, Hot Work Permit System and all other fire protection impairment
procedures. No person shall go on the roof without Landlord’s prior written
permission.
4.    Skylights, windows, doors and transoms shall not be covered or obstructed
by Tenant, and Tenant shall not install any window covering which would affect
the exterior appearance of the Building, except as approved in writing by
Landlord. Tenant shall not remove, without Landlord’s prior written consent, any
shades, blinds or curtains in the Premises.
5.    Without Landlord’s prior written consent, Tenant shall not hang, install,
mount, suspend or attach anything from or to any sprinkler, plumbing, utility or
other lines. If Tenant hangs, installs, mounts, suspends or attaches anything
from or to any doors, windows, walls, floors or ceilings, Tenant shall spackle
and sand all holes and repair any damage caused thereby or by the removal
thereof at or prior to the expiration or termination of the Lease.
6.    Tenant shall not change any locks nor place additional locks upon any
doors.
7.    Tenant shall not use nor keep in the Building any matter having an
offensive odor, nor explosive or highly flammable material, nor shall any
animals other than handicap assistance dogs in the company of their masters be
brought into or kept in or about the Property.
8.    If Tenant desires to introduce electrical, signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct where and how the same are to be placed, and except as so directed,
no installation boring or cutting shall be permitted. Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the Building or the
Premises and to require the changing of wiring connections or layout at Tenant’s
expense, to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Landlord may establish relating
thereto, and in the event of non-compliance with the requirements or rules,
Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the Building. All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes and elsewhere
where required by Landlord, with the number of the office to which said wires
lead, and the purpose for which the wires respectively are used, together with
the name of the concern, if any, operating same. No machinery of any kind other
than customary small business machines shall be allowed in the Premises. Tenant
shall not use any method of heating, air conditioning or air cooling other than
that provided by Landlord.
9.    Tenant shall not place weights anywhere beyond the safe carrying capacity
of the Building which is designed to normal office building standards for floor
loading capacity. Landlord shall have the right to exclude from the Building
heavy furniture, safes and other articles which may be hazardous or to require
them to be located at designated places in the Premises.
10.    The use of rooms as sleeping quarters is strictly prohibited at all
times.
11.    Tenant shall have the right, at Tenant’s sole risk and responsibility, to
use only Tenant’s Share of the parking spaces at the Property as reasonably
determined by Landlord. Tenant shall comply with all parking regulations
promulgated by Landlord from time to time for the orderly use of the vehicle
parking areas, including without limitation the following: Parking shall be
limited to automobiles, passenger or equivalent vans, motorcycles, light four
wheel pickup trucks and (in designated areas) bicycles. No vehicles shall be
left in the parking lot overnight without Landlord’s prior written approval.
Parked vehicles shall not be used for vending or any other business or other
activity while parked in the parking areas. Vehicles shall be parked only in
striped parking spaces, except for loading and unloading, which shall occur
solely in zones marked for such purpose, and be so conducted as to not

B-1

--------------------------------------------------------------------------------



unreasonably interfere with traffic flow within the Property or with loading and
unloading areas of other tenants. Employee and tenant vehicles shall not be
parked in spaces marked for visitor parking or other specific use. All vehicles
entering or parking in the parking areas shall do so at owner’s sole risk and
Landlord assumes no responsibility for any damage, destruction, vandalism or
theft. Tenant shall cooperate with Landlord in any measures implemented by
Landlord to control abuse of the parking areas, including without limitation
access control programs, tenant and guest vehicle identification programs, and
validated parking programs, provided that no such validated parking program
shall result in Tenant being charged for spaces to which it has a right to free
use under its Lease. Each vehicle owner shall promptly respond to any sounding
vehicle alarm or horn, and failure to do so may result in temporary or permanent
exclusion of such vehicle from the parking areas. Any vehicle which violates the
parking regulations may be cited, towed at the expense of the owner, temporarily
or permanently excluded from the parking areas, or subject to other lawful
consequence. Bicycles are not permitted in the Building.
12.    Tenant and its Agents shall not smoke in the Building or at the Building
entrances and exits.
13.    Tenant shall provide Landlord with a written identification of any
vendors engaged by Tenant to perform services for Tenant at the Premises
(examples: security guards/monitors, telecommunications installers/maintenance),
and all vendors shall be subject to Landlord’s reasonable approval. No mechanics
shall be allowed to work on the Building or Building Systems other than those
engaged by Landlord. Tenant shall permit Landlord’s employees and contractors
and no one else to clean the Premises unless Landlord consents in writing.
Tenant assumes all responsibility for protecting its Premises from theft and
vandalism and Tenant shall see each day before leaving the Premises that all
lights are turned out and that the windows and the doors are closed and securely
locked.
14.    Tenant shall comply with any move-in/move-out rules provided by Landlord
and with any rules provided by Landlord governing access to the Building outside
of Normal Business Hours. Throughout the Term, no furniture, packages,
equipment, supplies or merchandise of Tenant will be received in the Building,
or carried up or down in the elevators or stairways, except during such hours as
shall be designated by Landlord, and Landlord in all cases shall also have the
exclusive right to prescribe the method and manner in which the same shall be
brought in or taken out of the Building.
15.    Tenant shall not place oversized cartons, crates or boxes in any area for
trash pickup without Landlord’s prior approval. Landlord shall be responsible
for trash pickup of normal office refuse placed in ordinary office trash
receptacles only. Excessive amounts of trash or other out-of-the-ordinary refuse
loads will be removed by Landlord upon request at Tenant’s expense.
16.    Tenant shall comply with the following sustainability requirements:
a.    Tenant shall provide within ten (10) days after Landlord’s request from
time to time, reasonably requested energy and water consumption data and related
information in connection with Tenant’s use of the Premises and all
construction, maintenance, repairs, cleaning, trash disposal and recycling
relating to the Premises performed by or on behalf of Tenant -- all to be used
for purposes of monitoring and improving building efficiencies.
b.    Low/No VOC Paint.  Tenant shall use only interior paints and coatings
(including primers) meeting the environmental requirements of the current Green
Seal™ Environmental Standard For Paints And Coatings - GS-11.
c.    Green Cleaning Products.   All cleaning products used in the Premises must
be certified under the current Green Seal™ Environmental Standard for Industrial
and Institutional Cleaners - GS-37.
d.    Recycling.  The following items must be recycled according to local
capabilities, guidelines and regulations: (i) Paper; (ii) Cardboard; (iii)
Plastics; (iv) Aluminum Cans/Metals; and (v) Glass.


17.    Tenant shall cause all of Tenant’s Agents to comply with these Building
Rules.
18.    Landlord reserves the right to rescind, suspend or modify any rules or
regulations and to make such other rules and regulations as, in Landlord’s
reasonable judgment, may from time to time be needed for the safety, care,
maintenance, operation and cleanliness of the Property. Notice of any action by
Landlord referred to in this section, given to Tenant, shall have the same force
and effect as if originally made a part of the foregoing Lease. New rules or
regulations will not, however, be unreasonably inconsistent with the proper and
rightful enjoyment of the Premises by Tenant under the Lease.
19.    These Building Rules are not intended to give Tenant any rights or claims
in the event that Landlord does not enforce any of them against any other
tenants or if Landlord does not have the right to enforce them against any other
tenants and such nonenforcement will not constitute a waiver as to Tenant.



B-2

--------------------------------------------------------------------------------



EXHIBIT “C”
TENANT ESTOPPEL CERTIFICATE
Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein. The undersigned Tenant hereby certifies
that it is the tenant under the Lease. Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:
1.    The information set forth in attached Schedule 1 is true and correct.
2.    Tenant is in occupancy of the Premises and the Lease is in full force and
effect, and, except by such writings as are identified on Schedule l, has not
been modified, assigned, supplemented or amended since its original execution,
nor are there any other agreements between Landlord and Tenant concerning the
Premises, whether oral or written.
3.    All conditions and agreements under the Lease to be satisfied or performed
by Landlord have been satisfied and performed.
4.    Tenant is not in default under the Lease Documents, Tenant has not
received any notice of default under the Lease Documents, and, to Tenant’s
knowledge, there are no events which have occurred that, with the giving of
notice and/or the passage of time, would result in a default by Tenant under the
Lease Documents.
5.    Tenant has not paid any Rent due under the Lease more than 30 days in
advance of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.
6.    To Tenant’s knowledge, there are no uncured defaults on the part of
Landlord under the Lease Documents, Tenant has not sent any notice of default
under the Lease Documents to Landlord, and there are no events which have
occurred that, with the giving of notice and/or the passage of time, would
result in a default by Landlord thereunder, and that at the present time Tenant
has no claim against Landlord under the Lease Documents.
7.    Except as expressly set forth in Part G of Schedule 1, there are no
provisions for any, and Tenant has no, options with respect to the Premises or
all or any portion of the Property.
8.    No action, voluntary or involuntary, is pending against Tenant under
federal or state bankruptcy or insolvency law.
9.    The undersigned has the authority to execute and deliver this Certificate
on behalf of Tenant and acknowledges that all Beneficiaries will rely upon this
Certificate in purchasing the Property or extending credit to Landlord or its
successors in interest.
10.    This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.
IN WITNESS WHEREOF, Tenant has executed this Certificate this ____ day of
__________, 2____.
                    
Name of Tenant


By:            
Title:        


C-1






--------------------------------------------------------------------------------





SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE
Lease Documents, Lease Terms and Current Status
A.    Date of Lease:
B.    Parties:
1.    Landlord:
2.    Tenant:
C.    Premises:
D.    Modifications, Assignments, Supplements or Amendments to Lease:




E.    Commencement Date:
F.    Expiration of Current Term:
G.    Option Rights:
H.    Security Deposit Paid to Landlord: $
I.    Current Minimum Annual Rent: $
J.    Current Annual Operating Expenses: $
K.    Current Total Rent: $
L.    Square Feet Demised:
























C-2






--------------------------------------------------------------------------------



12800/12900 Whitewater Drive JANITORIAL SPECIFICATIONS


Elevators


 
Frequency


Thoroughly clean carpeted elevator(s) to include: Vacuuming, wiping all wood
walls & carpet spot removal, & polishing of polished brass and stainless steel.
 
Daily


Winter months: prespray & extract carpeted elevators
 
Weekly
Summer months: prespray & extract carpeted elevators
 
Quarterly
 
 
 
Common Area(s)
 
 
Spot wipe interior partition glass removing prints & smudges.
 
Daily
Clean drinking fountains removing water marks, scale, and splashes on sides &
front. Damp wipe surrounding walls.
 
Daily
Vacuum carpeted floors. Spray & blot any carpet spots
 
Daily
Damp mop all hard surface floors
 
Daily
Place wet floor signs until floors are dry
 
Daily
Dust & spot wipe ledges within normal reach
 
3x Week
Sweep stairs, stairwells including interior ramp stairs & spot mop any spills or
trackage
 
Weekly
Lightly prespray carpeted area. Clean surface fibers using a low-speed machine
with a clean cotton/rayon spin bonnet.
 
Monthly
Damp mop stairs.
 
Monthly
Place wet floor signs until floors are dry
 
Daily
Dust ceiling diffusers and vents within reach using a five-foot extended dust
wand
while standing on the floor
 
Quarterly
Prespray spills and trackage in carpeted area using appropriate solution. Follow
with thorough hot water machine extraction
 
Yearly
 
 
 
Lobby
 
 
Empty all waste receptacles & remove trash to designated area
 
Daily
Dust & spot wipe ledges within normal reach.
 
Daily
Spot wipe all walls, light switches & doors removing fingerprints, smudges &
spills.
 
Daily
Hand wash all ceramic tile walls & wipe dry
 
Monthly
Wash all restroom partitions on both sides by hand.
 
Monthly
Sanitize all toilets including washing outside of fixture including the base.
 
Daily
 
 
 
Locker Rooms
 
 
Dust and spot wipe open areas on lockers & other medium height furniture
 
Daily
Vacuum carpeted floors. Spray & blot any carpet spots
 
Daily
Damp mop all hard surface floors
 
Daily
Place wet floor signs until floors are dry.
 
Daily
Fully clean showers(s) with disinfectant: wipe walls, shower curtain(s), polish
chrome & mop floor
 
Daily
Vacuum or brush edges & corners of carpeted floors
 
Weekly
Replace shower curtain(s)
 
Quarterly
Refill shower soap
 
Daily
 
 
 
 
 
 
Conference Rooms(s)
 
 
Empty all waste receptacles & remove trash & recycling to designated areas
 
Daily
Dust and spot wipe open areas on tablets) & other medium height office
furniture.
 
Daily
Spot wipe all walls, light switches & doors removing fingerprints, smudges, &
spills.
 
3x Week
Spot vacuum to remove visible soil
 
Daily
Vacuum carpeted floors. Spray & blot any carpet spots
 
2x Week
Dust all high & low surfaces within normal reach, including pictures and tops of
whiteboards
 
Weekly







--------------------------------------------------------------------------------



Brush chairs/upholstered furniture in need
 
Weekly
Dust horizontal blinds in closed position using a dust wand.
 
Monthly
 
 
 
Food Service Area
 
 
Machine scrub hard surface floors, rinse clean & apply two coats of floor finish
 
Quarterly
 
 
 
General Office
 
 
Empty all waste receptacles & remove trash to designated areas.
 
3x Week
Clean drinking fountains removing water marks,scale, & splashes on sides &
front.
Damp wipe surrounding walls
 
Daily
Remove recyclable paper & comingles from central collection locations.
 
3x Week
Vacuum carpeted floors. Spray & blot any carpet spots
 
2x Week
Spot wipe interior partition glass removing prints & smudges
 
3x Week
Dust desk top telephones
 
3x Week
Spot wipe all walls, light switches & doors removing fingerprints, smudges, &
spills
 
3x Week
Vacuum traffic lanes and public/common areas
 
3x Week
Dust all high & low surfaces within normal reach including top of pictures and
Whiteboards
 
Weekly
Brush chairs/upholstered furniture in need including vacuuming between seat and
arm rests
 
Weekly
Vacuum or brush edges & comers of carpeted floors
 
Weekly
Squeegee both sides of partition glass & wipe sills
 
Quarterly
Dust ceiling diffusers & vents within reach using a five-foot extended dust wand
while standing on the floor.
 
Quarterly
 
 
 
Common Area Carpet
 
 
Winter Months: Prespray & extract
 
2x Week
Summer Months: Prespray & extract
 
Quarterly
 
 
 
Parking Ramp
 
 
Pick up debris
 
3x Week
Empty trash receptacles & ash urns
 
3x Week







